 

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
August 20, 2018 (the “Effective Date”), by and between Blue Eagle Lithium Inc, a
Nevada corporation (the “Company”), and Peter R. Murray (“Consultant”).

 

RECITALS:

 

A. The Company is a development stage company seeking Lithium exploration
opportunities, currently focused on its Railroad Valley Property.

 

B. Consultant is an “Operations Specialist” who has performed various services
for Exploration and Mining companies and has extensive expertise in exploration
and production activities.

 

C. Blue Eagle Lithium has acquired 4,000 gross and net acres and 200 claims in
the Railroad Valley, Nevada (the “Lease”).

 

D. The Company desires to engage Consultant to provide certain consulting
services with respect to the Property and Exploration Program and will perform
the role of COO, “Chief Operating Officer” on the terms and conditions set forth
in this Agreement.

 

AGREEMENT:

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Engagement. The Company hereby engages Consultant as an independent
contractor, and not as an employee, to provide certain consulting services with
respect to the Property as more fully described on Exhibit A attached hereto
(collectively, the “Services”). During the Consulting Term (as defined in
Section 3 below), Consultant shall render the Services to the Company upon the
terms and conditions set forth herein. The Company will not treat Consultant as
its employee for federal tax purposes or any other purposes. Consultant will not
hold himself out as an employee of the Company. This engagement does not create
an agency relationship, and Consultant shall have no authority to bind the
Company, including, without limitation, the ability to participate in
management, policy affairs, day-to-day decisions, or make any statements,
assurances or commitments on the Company’s behalf. As a condition precedent to
Consultant’s engagement by the Company, Consultant hereby consents to have his
name and bio listed on the Company’s website and in the Company’s marketing
materials.

 

1

 

 

2. Method of Performance. During the Consulting Term, Consultant shall serve as
Chief Operations Officer of the Company and shall provide the Company with the
Services outlined in Exhibit A, but also ranging from Exploration Advice, Site
Visits, Development of Exploration programs, Results analysis, sourcing of key
strategic partners, Assisting with fund raising, and Investor Relations related
Events. The Consultant, as an independent contractor, may determine the method,
manner and means of performing the Services to be carried out for the Company.
In performing the Services, Consultant shall (a) act in the Company’s best
interest at all times, (b) conduct himself at the highest professional standards
of ethics and integrity, (c) use his good faith efforts and skills to preserve
the business of the Company and the goodwill of employees and persons having
business relations with the Company, (d) devote as much time, energy and effort
as is necessary to perform the Services in accordance with the highest
professional standards, (e) comply with all written Company codes of conduct and
all written Company policies and procedures that may be implicated by his
provision of the Services, and (f) conduct the Services in compliance with all
applicable state and federal laws.

 

3. Term. Unless extended pursuant to this Section or terminated earlier pursuant
to Section 4 below, the initial period of Consultant’s engagement under this
Agreement shall expire on the day prior to the one (1) year anniversary of the
Effective Date (the “Initial Term”). Upon expiration of the Initial Term, this
Agreement will automatically renew for consecutive one (1) year terms (each a
“Renewal Term”) unless either party provides the other party written notice of
its intention to not to renew this Agreement at least thirty (30) days prior to
the end of the Initial Term, or at least sixty (60) days prior to the end of any
Renewal Term once the Agreement has been continued beyond the Initial Term. The
period from the Effective Date until the end of the Initial Term, or any
applicable Renewal Term, as the case may be, is hereinafter referred to as the
“Consulting Term.”

 

4. Termination.

 

(a) Early Termination. In the event either party fails to comply with any of the
terms of this Agreement and fails to cure such non-compliance to the reasonable
satisfaction of the non-breaching party within thirty (30) days after receipt of
written notice of such breach, the non-breaching party may immediately terminate
this Agreement.

 

(b) Termination for Cause. The Company may immediately terminate this Agreement
for “cause” by giving Consultant written notice of such conduct and the
Company’s intention to terminate. For purposes of this Agreement, “cause” shall
mean, with respect to Consultant:

 

(i) the commission of fraud against the Company, or the misappropriation, theft
or embezzlement of the assets of the Company, or the performance of illegal or
fraudulent acts, criminal conduct, or willful misconduct materially injurious to
the business of the Company; or

 

(ii) conduct which materially and adversely affects the Company, or the
business, operations, financial condition, or goodwill of the Company.

 

2

 

 

(c) No Cause Termination.

 

(i) During the Initial Term, this Agreement may be terminated at any time by
either party by providing the other party with at least thirty (30) days written
notice of such party’s intention to terminate this Agreement.

 

(ii) During any Renewal Term, this Agreement may be terminated at any time by
either party by providing the other party with at least sixty (60) days written
notice of such party’s intention to terminate this Agreement.

 

(iii) During any notice period, Consultant agrees to use his reasonable best
efforts to continue his work for the Company and the Company agrees to continue
compensating Consultant until the termination date with the same compensation as
before the notice was given.

 

(d) Effect of Termination. Upon expiration or termination of this Agreement,
neither party shall have any further obligations hereunder, except for
obligations incurred prior to the date of expiration or termination, and
obligations, promises, or covenants contained herein which expressly extend
beyond the term of this Agreement, including, but not limited to Consultant’s
obligation to indemnify the Company in accordance with Section 7 below and
Consultant’s obligations with respect to Confidential Information (as defined in
Section 8 below).

 

5. Compensation for Services.

 

(a) Consulting Fee. During the Consulting Term, the Company will pay to
Consultant a monthly fee in the amount of Three Thousand Dollars ($3,000) per
month (the “Consulting Fee”) for performing the Services with the monthly
compensation to be formally reviewed not later than January 15th 2019. The
Consulting Fee shall be paid monthly in arrears no later than the fifth (5th)
day of the month immediately following the calendar month during which the
Services were performed.

 

(b) Stock Issuance. In addition to the Consulting Fee, the Company will issue to
Consultant up to five hundred thousand (500,000) shares of the Company’s common
stock, $0.001 par value per share (“Common Stock”), on the following schedule:
(i) one hundred twenty five thousand (125,000) shares of Common Stock on the
Effective Date; (ii) in the event that this Agreement is renewed for a first
Renewal Term, one hundred twenty five thousand (125,000) shares of Common Stock
on the one (1) year anniversary of the Effective Date; (iii) in the event that
this Agreement is renewed for a second Renewal Term, one hundred twenty five
thousand (125,000) shares of Common Stock on the two (2) year anniversary of the
Effective Date; and (iv) in the event that this Agreement is renewed for a third
Renewal Term, one hundred twenty five thousand (125,000) shares of Common Stock
on the three (3) year anniversary of the Effective Date (collectively, the
“Shares”).



 

3

 

 

(c) No Benefits. Consultant is an independent contractor and, as such,
Consultant shall not be entitled to participate in any employment-related
benefits that may be provided by the Company, including but not limited to,
workers’ compensation insurance, unemployment compensation insurance, vacation
or sick pay, pension or profit sharing benefits, or any type of health, life or
disability insurance.

 

(d) Business Expense Reimbursement. Consultant will be reimbursed for all
customary and reasonable expenses actually incurred by him in the performance of
the Services, but only to the extent that such business expenses have been
pre-approved by the Company. Such reimbursement will be paid promptly after
Consultant has complied with all written policies of the Company regarding
reimbursement of expenses.

 

6. Representations and Warranties. Consultant represents and warrants to the
Company as of the Effective Date as follows:

 

(a) Consultant is under no contractual, judicial or other restraint that impairs
his right or legal ability to enter into this Agreement and to carry out his
duties and responsibilities for the Company;

 

(b) Consultant is acquiring the Shares for investment for his own account, not
as a nominee or agent, and not with the view to, or for resale in connection
with, any distribution thereof;

 

(c) Consultant has no present intention of selling, granting any participation
interest in, or otherwise distributing the Shares;

 

(d) Consultant has received all information he considers necessary or
appropriate for deciding whether to acquire the Shares;

 

(e) Consultant has had an opportunity to ask questions and receive answers from
the Company regarding the Company’s business, management, financial affairs and
the terms and conditions of the issuance of the Shares;

 

(f) Consultant is sophisticated and well-informed and has such knowledge and
experience in financial and business matters in general, and in investments in
businesses similar to the Company in particular, as are necessary to enable him
to evaluate the merits and risks of an investment in the Company;

 

(g) Consultant has no need for liquidity in his investment in the Company and he
is able to bear the risk of such investment for an indefinite period.
Consultant’s present financial condition is such that he is under no present or
contemplated future need to dispose of any portion of the Shares; and

 

(h) Consultant understands that the Shares have not been registered under the
Securities Act of 1933, as amended, that the Shares are “restricted securities”
under applicable U.S. securities laws and that, pursuant to these laws,
Consultant must hold the Shares indefinitely unless they are registered with the
Securities Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.

 

4

 

 

7. Indemnification. Consultant hereby agrees to indemnify and hold the Company
and its officers, directors, agents, shareholders, representatives and
affiliates (collectively, the “Company Indemnified Parties”) harmless from and
against any and all claims, actions, liabilities, losses, costs, damages, taxes
and expenses of any nature whatsoever, including but not limited to judgments,
penalties, court costs, reasonable attorneys’ fees and other costs of
investigating and defending any such claim or action (collectively, “Losses”)
which may be asserted against any of the Company Indemnified Parties, arising
from (i) the breach of any covenant, obligation, representation or warranty of
Consultant under this Agreement; (ii) the negligence or willful misconduct of
Consultant in connection with Consultant’s performance of the Services during
the Consulting Term; and/or (iii) the Company’s treatment of Consultant as an
independent contractor rather than treating Consultant as an employee for tax
purposes (collectively referred to as the “Indemnified Matters”). To the fullest
extent permitted by law, Consultant shall pay all expenses, including attorneys’
fees, actually and necessarily incurred by the Company in connection with the
defense of any complaint, action, suit, or proceeding relating to the
Indemnified Matters. Consultant’s obligations under this Section 7 shall apply
regardless of any negligence on the part of the Company Indemnified Parties.

 

8. Confidential Information. The Company will provide Consultant with certain
Confidential Information (as defined below) in order to allow Consultant to
perform the Services. Consultant acknowledges that the Confidential Information
is the property of the Company. Therefore, Consultant agrees that he shall not
disclose or permit to be disclosed, without the prior written consent of the
Board of Directors or Chief Executive Officer of the Company, any Confidential
Information other than as necessary to perform the Services. Consultant agrees
that during the Consulting Term and following the termination of his engagement
with the Company for any reason, he will not directly or indirectly use any
Confidential Information for any reason other than the advancement of the
Company’s business interests. For purposes of this Agreement, the term
“Confidential Information” means, collectively, all information and data
regarding the Company and its officers, directors, managers, shareholders,
partners, employees, affiliates, joint venturers, agents, representatives,
independent contractors, subcontractors, clients, customers, vendors, suppliers,
developers, lenders, investors, budgets, research, analysis, studies, real and
personal properties, intellectual properties, licenses, license agreements,
projects, expenses, fees, charges, pricing, assets, services, computer hardware
and software, data files, spreadsheets, operations, financial statements,
marketing plans, methods, processes, business plans, and financial performance,
at any time obtained by Consultant in connection with Consultant’s engagement by
the Company. Notwithstanding the foregoing, the term Confidential Information
shall not include any information that (a) is or becomes generally available to
the public (other than as a result of violation of this Agreement by
Consultant), or (b) Consultant receives on a non-confidential basis from a
source other than the Company that is not known by Consultant to be bound by an
obligation of secrecy or confidentiality. If Consultant is requested in any
legal proceeding to disclose any Confidential Information, Consultant agrees to
give the Company prompt notice of such request so that the Company may seek an
appropriate protective order. If Consultant is nonetheless compelled to disclose
any Confidential Information by a court, subpoena, legal proceeding or
governmental body having the authority to order such disclosure, Consultant may
disclose the Confidential Information without liability hereunder; provided,
however, that Consultant gives the Company written notice of the Confidential
Information to be disclosed as far in advance of its disclosure as is
practicable and, upon the Company’s request, Consultant uses his good faith
efforts to obtain assurances that confidential treatment will be accorded to the
Confidential Information.

 

5

 

 

9. Return of Property to the Company. Upon the termination of his engagement
with the Company for any reason, Consultant agrees to promptly return to the
Company all Company-owned property in his possession or control, including,
without limitation, all Confidential Information. After the termination of his
engagement with the Company, Consultant agrees that he will not retain copies of
any Confidential Information or any other documents or property belonging to the
Company.

 

10. Independent Contractor Status. Consultant shall be an independent contractor
and not an employee, agent, joint venturer, or partner of the Company by virtue
of this Agreement. Nothing in this Agreement shall be interpreted or construed
as creating or establishing the relationship of employer and employee between
the Company, on the one hand, and Consultant on the other hand. Neither
Consultant nor the Company has any authority to act for or on behalf of the
other, nor to bind the other to any contract or in any other manner without the
express approval in writing of the other. The Company shall not be required to
pay on account of Consultant, and pursuant to Section 7 of this Agreement
Consultant shall indemnify and hold the Company harmless from, any costs,
expenses or claims associated with the payment, on account of Consultant, of any
unemployment tax or other employees’ taxes required under law to be paid with
respect to Consultant; nor shall the Company be required to withhold any monies
from any payments made hereunder to Consultant for income tax purposes or with
respect to any other applicable deductions required by law.

 

11. Choice of Law. The parties agree that this Agreement shall be construed
under the substantive laws of the State of Nevada, without regard to its
conflicts of law principles.

 

12. Jurisdiction and Venue. Any judicial proceeding brought by or against either
of the parties to this Agreement on any dispute arising out of this Agreement or
any matter relating thereto shall be brought in any federal or state court
sitting or having jurisdiction in Las Vegas, Nevada, and by execution and
delivery of this Agreement, each of the parties hereto hereby accepts for itself
the exclusive jurisdiction and venue of the aforesaid courts as trial courts,
and irrevocably agrees to be bound by any final non-appealable judgment rendered
in connection with this Agreement. The provisions of this Section 12 shall
survive expiration or termination of this Agreement, regardless of the cause of
such termination.

 

6

 

 

13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING FROM ANY SOURCE INCLUDING, BUT NOT LIMITED TO,
THE CONSTITUTION OF THE UNITED STATES OR ANY STATE THEREIN, COMMON LAW OR ANY
APPLICABLE STATUTE OR REGULATIONS. EACH PARTY HERETO ACKNOWLEDGES THAT IT IS
KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

 

14. Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable, or void, in whole or in part, then all parties will be
relieved of all obligations thereunder, but only to the extent such provision is
illegal, unenforceable, or void. The parties intend that this Agreement will be
deemed amended by modifying any such illegal, unenforceable, or void provision
to the extent necessary to make it legal and enforceable while preserving its
intent, or if such is not possible, by substituting therefor another provision
that is legal and enforceable and achieves the same objectives. Notwithstanding
the foregoing, if the remainder of this Agreement will not be affected by such
declaration or finding and is capable of substantial performance, then each
provision not so affected will be enforced to the extent permitted by law.

 

15. Waiver. No delay or omission by either party to this Agreement to exercise
any right or power under this Agreement will impair such right or power or be
construed as a waiver thereof. A waiver by any party to this Agreement of any of
the covenants to be performed by any other party or any breach thereof will not
be construed to be a waiver of any succeeding breach thereof or of any other
covenant contained in this Agreement. All remedies provided for in this
Agreement will be cumulative and in addition to and not in lieu of any other
remedies available to either party at law, in equity or otherwise.

 

16. No Assignment. Neither this Agreement nor any right or interest hereunder
shall be assignable by Consultant or his beneficiaries or legal representatives
without the Company’s prior written consent. This Agreement may not be assigned
by the Company except with Consultant’s prior written consent. Any attempted
assignment without the requisite consent shall be void and of no effect.

 

17. Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be deemed to have been duly given if given in writing and personally
delivered or sent by mail (registered or certified) or by a nationally
recognized overnight delivery service, the business day on which the notice is
actually received by the party, or if given by certified mail, return receipt
requested, postage prepaid, five (5) business days after posted with the United
States Postal Service, addressed as follows:

 



  (a) if to the Company, to:           Blue Eagle Lithium Inc.     2831 St Rose
Parkway     Suite 200     Henderson, Nevada 89052     Attention: Rupert Ireland.

 

or to such other address as the Company may have advised Consultant in writing;
and

 

7

 

 

  (b) if to Consultant, to:           Peter R. Murray     Princes Street    
Edinburgh, Scotland     +447971615453

 

or to such other address as Consultant may have advised the Company in writing.

 

18. Entire Agreement. This Agreement represents the entire agreement relating to
the relationship between the Company and Consultant. No prior or subsequent
promises, representations, or understandings relative to any terms or conditions
of Consultant’s engagement are to be considered binding or part of this
Agreement unless expressly agreed to in a writing signed by the parties.

 

19. Amendment. This Agreement may be amended only in a writing signed by the
Company and Consultant.

 

20. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original for all purposes and all of which shall be
deemed collectively to be one agreement. Signatures given by facsimile or
portable document format (or similar format) shall be binding and effective to
the same extent as original signatures.

 

21. Acknowledgment. By signing below, the parties certify and represent that
they have carefully read and considered the foregoing Agreement and fully
understand all provisions of this Agreement and understand the consequences of
signing this Agreement, and have signed this Agreement voluntarily and without
coercion, undue influence, threat, or intimidation of any kind or type
whatsoever.

 

[The Remainder of This Page Is Intentionally Left Blank.]

 

8

 

 

IN WITNESS WHEREOF, the Company and Consultant have executed this Agreement as
of the Effective Date.

 

COMPANY: BLUE EAGLE LITHIUM INC.   a Nevada corporation         By: /s/ Rupert
Ireland   Name: Rupert Ireland   Title: CEO       CONSULTANT:               /s/
Peter R. Murray   Name: Peter R. Murray



 

9

 

 

EXHIBIT A

 

SERVICES

 

During the Consulting Term, Consultant shall provide the following Services:

 

  (a) providing advice an guidance to the company concerning all elements of the
Railroad project are fully executed;         (b) negotiating business agreements
that provide for the exploration for and/or development of the Property;        
(c) determining the appropriate 3rd Parties to engage as required         (d)
reviewing the status of title, curing title defects and otherwise reducing title
risk associated with ownership in minerals;         (e) managing rights and/or
obligations derived from ownership of interests in minerals         (f) Working
with management to develop suitable Exploration Program         (g) performing
such other duties as may from time to time be assigned by the President of the
Company.

 

The parties agree to use good faith efforts to reach agreement on any additional
services which the Company may require of Consultant beyond the scope of the
above-mentioned Services.

 

A-1

 

 



 